DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 11-17 is objected to because of the following informalities:  
Regarding claims 9 and 16, the limitation “and a second plurality of extending in a second direction” should be “and a second plurality of trace segments extending in a second direction”
Regarding claim 11, the limitation “wherein a length of a conductive path” should be “wherein a length of the conductive path”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub. No. US 2001/0035799) in view of Siemens (DE 1794780U; cited in IDS).
As to claim 2, Ueno discloses a method of running a printed circuit board (PCB) trace on a PCB 10 (fig. 3A) comprising a plurality of PCB layers 11, 12, 21, 22, 23 (fig. 3A), the method comprising: 
forming a conductive trace segment 28 on at least one of the plurality of PCB layers; 
forming a capacitor 17 formed on at least one of the plurality of PCB layers; 
forming a conductive material 24 formed within a first via 25 extending through two or more of the plurality of PCB layers; and 
forming a conductive path between the capacitor and the conductive material by the conductive trace segment (figs 3A-3C).
However, Ueno does not disclose forming a plurality of conductive trace segments; forming a conductive path between the capacitor and the conductive material by connecting one or more of the plurality of conductive trace segments; and configurably setting a predetermined impedance to the conductive path by electrically connecting one or more segments of the plurality of conductive trace segments within the conductive path or electrically disconnecting one or more segments of the plurality of conductive trace segments from the conductive path. 
Siemens discloses forming a plurality of conductive trace segments (fig. 1 shows segments 3-6; fig. 2 shows segments 12-15; fig. 3 shows segments 22-24); forming a conductive path by connecting one or more of the plurality of conductive trace segments (fig. 1 shows the segments being connected to lines 1 and 2; fig. 2 shows segment 12 connected to lines 10 and 11; fig. 3 shows the ends of 22-24 being able to be connected, pg. 5); and configurably setting a predetermined impedance to the conductive path by electrically connecting one or more segments of the plurality of conductive trace segments within the conductive path (fig. 2 shows connection points 16-18; fig. 3 shows connection points on lines 22-24; pg. 5) or electrically disconnecting one or more segments of the plurality of conductive trace segments from the conductive path (fig. 1 shows cut points 7-9; pg. 4). 
Ueno discloses a resistor 16 connected between the capacitor and the via. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resistor of Ueno be modified to a plurality of conductive trace segments; forming a conductive path by connecting one or more of the plurality of conductive trace segments; and configurably setting a predetermined impedance to the conductive path by electrically connecting one or more of the segments of the plurality of conductive trace segments within the conductive path or electrically disconnecting one or more segments of the plurality of conductive trace segments as taught by Siemens in order to provide an adjustable resistance value after production of the PCB to meet a predetermined resistance value.
As to claim 3, Ueno in view of Siemens discloses selectively cutting at least one of the plurality of trace segments to form the conductive path (fig. 1 shows cut portions 7-9; pg. 4).  
As to claim 4, Ueno in view of Siemens discloses2Application No. 17/158,164Docket No.: 1264193-0006-261-102 Amendment dated March 17, 2021Preliminary Amendmentselectively electrically connecting two or more of a plurality of disconnected trace segments to form the conductive path (fig. 2 shows connection points 16-18; pg. 5).  
As to claim 5, Ueno in view of Siemens discloses electrically connecting two or more locations on the conductive path with a bridge (fig. 2 shows connection points 16-18; pg. 5 discloses using soldering drops to bridge connections).  
As to claim 9, Ueno discloses that the plurality of trace segments comprise a first plurality of trace segments (fig. 3, see top and bottom of lines 22-24 extending horizontally) extending in a first direction and a second plurality of trace segments (fig. 3 see vertical extending portion of lines 22-24) extending in a second direction, wherein the first direction is orthogonal to the second direction.  
As to claim 10, Ueno discloses that the method further comprises: connecting a first segment from the first plurality of trace segments to a second segment from the second plurality segments, wherein the first segment and the second segment are within the conductive path (fig. 3 shows the horizontal segments of 22-24 connected to the vertical segments).  
As to claim 11, Ueno discloses a printed circuit board (PCB) 10 (fig. 3A), comprising: 
a plurality of PCB layers 11, 12, 21, 22, 23; 
a capacitor 17 formed on at least one PCB layer of the plurality of layers; 
a conductive path 28. 
However, Ueno does not disclose a plurality of conductive trace segments formed on a PCB layer of the plurality of PCB layers; a conductive path 28 comprising one or more of the plurality of conductive trace segments; a length of a conductive path of the conductive trace is configurably settable to a predetermined impedance by electrically connecting one or more segments of the plurality of conductive trace segments within the conductive path or electrically disconnecting one or more segments of the plurality of conductive trace segments from the conductive path.  
Siemens discloses that a length of a conductive path of the conductive trace (figs. 1-3) is configurably settable to a predetermined impedance by electrically connecting one or more segments of the plurality of conductive trace segments within the conductive path (fig. 2 shows connection points 16-18; pg. 5) or electrically disconnecting one or more segments of the plurality of conductive trace segments from the conductive path (fig. 1 shows cut points 7-9; pg. 4).  
Ueno discloses a resistor 16 connected between the capacitor and the via. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resistor of Ueno be modified to a plurality of conductive trace segments forming a conductive path; a length of a conductive path of the conductive trace is configurably settable to a predetermined impedance by electrically connecting one or more segments of the plurality of conductive trace segments within the conductive path or electrically disconnecting one or more segments of the plurality of conductive trace segments from the conductive path as taught by Siemens in order to provide an adjustable resistance value after production of the PCB to meet a predetermined resistance value.
As to claim 12, Ueno in view of Siemens discloses one or more disconnected trace segments that are not connected to form the conductive path (fig. 2 shows segments 13-15 not connected).  
As to claim 15, Ueno in view of Siemens discloses that the conductive path further comprises a bridge (fig. 2 shows connection points 16-18; pg. 5 discloses using soldering drops to bridge connections) electrically connecting two or more locations of the conductive trace.  
As to claim 16, Ueno discloses that the plurality of trace segments comprise a first plurality of trace segments (fig. 3, see top and bottom of lines 22-24 extending horizontally) extending in a first direction and a second plurality of trace segments (fig. 3 see vertical extending portion of lines 22-24) extending in a second direction, wherein the first direction is orthogonal to the second direction.  
As to claim 17, Ueno discloses that the method further comprises: connecting a first segment from the first plurality of trace segments to a second segment from the second plurality segments, wherein the first segment and the second segment are within the conductive path (fig. 3 shows the horizontal segments of 22-24 connected to the vertical segments).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub. No. US 2001/0035799) and Siemens (DE 1794780U; cited in IDS) as applied to claim 2 above, and further in view of Aihara et al. (Pub. No. US 2015/0357760).
As to claim 7, Ueno discloses forming a second via 26 extending through two or more of the plurality of PCB layers (fig. 3A).
Ueno does not disclose forming a second via extending through two or more of the plurality of PCB layers, wherein, when current flows through the first via and the second via, the first via has a first electrical field with a first polarity and the second via has a second electrical field with a second polarity opposite the first polarity, such that the electrical first electrical field and the second electrical field cancel each other out.  
Aihara discloses forming a second via having an opposite polarity from the first via such that the electrical fields cancel each other out (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the PCB of Ueno include a second via as similarly taught by Aihara in order to reduce interference (see abstract of Aihara).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub. No. US 2001/0035799) and Siemens (DE 1794780U; cited in IDS) as applied to claim 2 above, and further in view of Mutnury et al. (Pub. No. US 2009/0049414).
As to claim 8, Ueno discloses forming a second via 26 extending through two or more of the plurality of PCB layers between 0.2mm and 4mm from the first via in a plan view.  
Mutnury discloses a second via 128 (figs. 4-5) extending through two or more of the plurality of PCB layers spaced apart by a distrance from the first via in a plan view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second via of Ueno be spaced apart by .22mm and 4mm from the first via in order to control the capacitance and inductance (¶0045).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub. No. US 2001/0035799) and Siemens (DE 1794780U; cited in IDS) as applied to claim 11 above, and further in view of Aihara et al. (Pub. No. US 2015/0357760).
As to claim 13, Ueno discloses a first via 24 extending through the plurality of PCB layers; and a second via 26 extending through two or more of the plurality of PCB layers, 
However, Ueno does not disclose that when current flows through the first via and the second via, the first via has a first electrical field with a first polarity and the second via has a second electrical field with a second polarity opposite the first polarity, such that the electrical first electrical field and the second electrical field cancel each other out.  
Aihara discloses forming a second via having an opposite polarity from the first via such that the electrical fields cancel each other out (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the PCB of Ueno include a second via as similarly taught by Aihara in order to reduce interference (see abstract of Aihara).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub. No. US 2001/0035799) and Siemens (DE 1794780U; cited in IDS) as applied to claim 11 above, and further in view of Mutnury et al. (Pub. No. US 2009/0049414).
As to claim 14, Ueno discloses a first via 24 extending through the plurality of PCB layers; a second via 26 extending through two or more of the plurality of PCB layers. 
However, Ueno does not disclose that the second via is between 0.2mm to 4mm away from the first via in a plan view.  
Mutnury discloses a second via 128 (figs. 4-5) extending through two or more of the plurality of PCB layers spaced apart by a distance from the first via in a plan view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second via of Ueno be spaced apart by .22mm and 4mm from the first via in order to control the capacitance and inductance (¶0045).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 2 and 5, a combination of limitations that discloses a method further comprising: electrically connecting two or more locations on the conductive path with a bridge. None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zernov (Patent No. US 4,985,808) discloses breaking conductors to provide a change in impedance between input and output terminals.
Nakayama (Pub. No. US 2008/0048824) discloses a resistance adjusting element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847